DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-2, 4, 6, 8-9, 11-16, and 18-22 are allowable over the "closest” prior art Tamai et al (US 2017/0001336), Corden (US 5,288,537), and Park et al (US 2016/0222208) for the following reasons:

Tamai et al discloses a method of producing composition where the pitch-based carbon fibers have a mass average fiber length of 0.1 mm to less than 0.5 mm. Claim 1 recites a method of producing a thermoplastic composition where the method comprises feeding pitched-based carbon fibers with a mass average fiber length of 2 to 20 mm to a thermoplastic resin in a molten state. Therefore the reference discloses a fiber length outside the scope of the claimed and does not disclose or suggest the pitch-based carbon fiber length as recited in the present claims.

Corden discloses that Pitch based carbon fibers have a high thermal conductivity which is typically on the order of 200 to 1,200 W/mK. However, the reference does not disclose or suggest feeding pitched-based carbon fibers with a mass average fiber length of 2 to 20 mm to a thermoplastic resin in a molten state as required by the present claims.

Park et al discloses a thermoplastic resin composition comprising a thermoplastic resin such as polyamide and pitch-based carbon fibers, where the carbon fibers have a mean section diameter of about 5 to 15 microns. Claim 1 recites a method of producing a thermoplastic 

Given that Tamai et al, Corden, and Park et al do disclose a method comprising feeding pitched-based carbon fibers with a mass average fiber length of 2 to 20 mm to a thermoplastic resin in a molten state, it is clear that Tamai et al, Corden, and Park et al either alone or in combination do not disclose or suggest the method for producing a thermoplastic resin composition as recited by the present claims.

However, present claims 1-2, 4, 6, 8-9, 11-16, and 18-22 cannot be passed to issue because the following formal matters require resolution.

Formal Matters
This application is in condition for allowance except for the following formal matters: 

a.	Claim 12 is objected to because of the following informalities: Claim 12 recited “injection-molding a thermoplastic resin composition”. Applicants are advised to amend this phrase to recite “injection0molding the thermoplastic resin composition”.  Appropriate correction is required.

b.	Claim 22 is objected to because of the following informalities: Claim 22 recites the phrase “wherein the polyamide comprises one selected from the group consisting of”. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.